Case: 19-50914     Document: 00515655067         Page: 1     Date Filed: 11/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 30, 2020
                                  No. 19-50914
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Mohamad Youssef Hammoud,

                                                           Petitioner—Appellant,

                                       versus

   Warden Serkou Ma'at, Federal Correctional Institute
   Bastrop,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-751


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Mohamad Youssef Hammoud appeals the denial, for lack of
   jurisdiction, of his 28 U.S.C. § 2241 petition challenging his 2002 conviction
   for providing material support to a foreign terrorist organization.            See



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50914      Document: 00515655067           Page: 2    Date Filed: 11/30/2020




                                     No. 19-50914


   18 U.S.C. § 2339B. Hammoud sought to proceed under § 2241 in lieu of
   filing a second § 2255 motion challenging that conviction, arguing that he
   should be deemed to have satisfied § 2255(e)’s “savings clause” because he
   is actually innocent in light of Congress’s 2004 amendment § 2339B, which
   requires the Government to prove that the defendant knew the organization
   he was aiding was engaged in terroristic activity.
          A prisoner may challenge the basis of his federal custody in a § 2241
   petition if he shows that the remedy under § 2255 “is inadequate or
   ineffective to test the legality of his detention.” § 2255(e). To satisfy
   § 2255(e), the prisoner must show, relevantly, that his claim “is based on a
   retroactively applicable Supreme Court decision which establishes that the
   petitioner may have been convicted of a nonexistent offense.” Reyes-Requena
   v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Conceding that his claims
   do not rely on any retroactively applicable Supreme Court decision,
   Hammoud instead invites us, as he did the district court, to expand Reyes-
   Requena to encompass statutory amendments by Congress as well, arguing
   that he is actually innocent of providing material support under the 2004
   amendment to § 2339B.
          There was no error in the district court’s determination that it was
   bound by Reyes-Requena. See Christopher v. Miles, 342 F.3d 378, 381 (5th Cir.
   2003); United States v. Willingham, 310 F.3d 367, 371 (5th Cir. 2002). And,
   following our well-established rule of orderliness, we decline to revisit Reyes-
   Requena, as Hammoud cites no intervening statutory amendment or decision
   by the Supreme Court or our en banc court casting doubt on Reyes-Requena’s
   formulation of the savings clause test.          See United States v. Quiroga-
   Hernandez, 698 F.3d 227, 229 (5th Cir. 2012). Hammoud’s reliance on
   Barrios v. Centaur, L.L.C., 942 F.3d 670 (5th Cir. 2019), is unavailing because
   that case did not implicate our rule of orderliness.




                                          2
Case: 19-50914    Document: 00515655067          Page: 3   Date Filed: 11/30/2020




                                  No. 19-50914


         Relying on our binding precedent in Reyes-Requena, the district court
   correctly dismissed Hammoud’s § 2241 petition for lack of jurisdiction.
   See Christopher, 342 F.3d at 381.        Accordingly, the judgment is
   AFFIRMED.




                                       3